Title: To James Madison from Francis Preston, 2 January 1814
From: Preston, Francis
To: Madison, James


        
          Dear Sir
          Richmond. Jany. 2d. 1813 [1814]
        
        Public considerations are the sole inducements of my troubling you with this letter, tho I am sure you would feel no hesitation to devote a moment or two to an old acquaintance who in every point of view feels a deep interest for your health and Welfare.
        For several months past I have been in Service at Norfolk, in the Command of a Regt. and have become, as well by own observation, as by an intimate acquaintance with Genl Taylor the commanding officer at that post, correctly acquainted with the situation, the means, and defences of the place as also the Character of the Officers in Command.
        The importance of that place to this State and in fact to the U States or at least the adjacent states I need not mention to you. The Genl Govt. has manifested its idea of its Celebrity by the liberal defence now afforded it. To manage those means well which are amply competent in my opinion for its security, is the great object. Than Genl Taylor I believe there is not

a man in the U States better calculated for the command and safety of that post—he possesses a mind inferior to few—ardent and warm in the pursuit of his objects—an american by birth and in feeling, and altho originally opposed to the War, he is now certainly most decidely in favour of carrying it on under all difficulties untill its objects are attained for I have frequently heard him emphatically declare that whilst we have a dollar in the Treasury or a man in the ranks we must maintain the War, and support our national Character.
        Genl. Taylor commenced in a measure with the defences of that post, they have grown up with him, or rather, under his direction, he is therefore intimately acquainted with every arrangement, with the surrounding Country, with the inhabitants, who to confide in and who to suspect, it is his native place—his all. Everything dear to him is within the Borough, and consequently every inducement to maintain the place with firmness and integrity, But Sir Genl Taylor declines continuing in command after the 6h of February next, owing It now to the uneasiness of older officers in the Militia who complain of the injustice done them by not requiring them into Service agreeably to Seniority. This uneasiness I confess is pretty general perhaps with a good deal of reason—has almost overwhelmed the Executive of the State, and against which the Legislature seems unwilling to present its front. Genl Taylor will therefore go out of Command unless the Genl. Government can interpose and retain him—if he does and the rule for requiring by Grade & Seniority obtains, I do seriously believe the place will fall a sacrafice to the want of experience, or if it should be maintained it will for the same reason be with a loss and deterioration of public property almost incalculable, for as intimately acquainted as Genl Taylor is with every department of that complicated system, yet notwithstanding every effort of his to which I know him to be attentively laborious the loss of public property by raw and undiciplined militia by inatention & the want of integrity is alarming and a subject of regret to me. Advantage will be taken of that inexperience which this change will necessarily produce. Indeed those frequent Changes which our Militia Systems admit of from the Commanding Officer to the Soldier is ruinous, destroying all systemadic arrangements for effectual operations, a useless waste of human lives by subjecting them to the frequent seasoning of the Camp and to climates uncongenial to their constitutions. This has come within my own view. You can readily conjecture the additional expence those changes produce and the deleterious effects it has on the agricultural interest of our Country. I really lament to see an attempt made in Congress to Shorten the term of Service from 6 to 3 months, it had better be for one or two years—then men would be furnished by our Yeomanry who could be spared and who would not have to undergo those frequent changes, and therefore more usefull in the Character of a Soldier,

and infinitely less expensive than the present System. I beg pardon Sir for these unnecessary observations, my object is merely to impress you with the propriety and necessity of continuing this usefull and experienced officer in Command, or to replace him by some experienced regular officer, for the obvious reasons I have mentioned, and because I do believe an attempt & a vigorous one will be made by the Enemy in the Spring to possess that place. Its wealth and possition make it a most desirable object for him and would be extreemly usefull in his Southern operations, it is worthy the most hazardous attempt. The possession of it by the enemy, would give a decided advantage in regulating the terms of peace—it might cost us Canada if we get that region. The disaster of the Enemy at Crany island is an additional inducement to make the attempt and to reclaim that character which he most evidently lost in that affair. I am under every view of the subject decidedly of opinion the attempt will be made. It is therefore all important to have an experienced officer in Command.
        It would however be improper in me to say we have no Brigd. Genls. competent to the command—far from it, There are several honorable exceptions but they are of Junior Grade and probably will not be called on from the course that is likely to be pursued by the State executive who being unwilling longer to resist the public clamor in this point will be in future regulated by Seniority.
        Permit me again to assure you that the offering these ideas is from no personal Consideration as to myself or Genl Taylor, altho I have the most sincere friendship for him. I beg the favour of you to tender to your Lady the best wishes of myself and family for her health and wellfare, and accept to yourself my highest Esteem
        
          Frans Preston
        
        
          Mrs. Preston who is here begs her Love to be given to Mrs. Todd and Mrs. Cutts for whom she has the most affectionate recollection.
        
      